2018 IL 121943



                               IN THE

                      SUPREME COURT

                                   OF

                 THE STATE OF ILLINOIS




                          (Docket No. 121943)

 ANGELA ANTONICELLI, Appellee, v. DANIEL JUAN RODRIGUEZ
           et al. (Karl Browder et al., Appellants).



                    Opinion filed February 16, 2018.



JUSTICE KILBRIDE delivered the judgment of the court, with opinion. 


Justices Freeman, Burke, and Theis concurred in the judgment and opinion. 


Justice Thomas specially concurred, with opinion. 


Justice Garman specially concurred, with opinion. 


Chief Justice Karmeier dissented, with opinion. 

                                        OPINION


¶1       At issue in this appeal is whether the circuit court of Cook County erroneously
     entered a finding of a good-faith settlement agreement under section 2 of the Joint
     Tortfeasor Contribution Act (Contribution Act) (740 ILCS 100/2 (West 2012)).
     This case involves a personal injury action for damages arising out of a motor
     vehicle accident. The trial court granted a motion filed by defendant Daniel
     Rodriguez and entered a finding of a good-faith settlement with plaintiff, Angela
     Antonicelli. The trial court’s order included the dismissal of a counterclaim for
     contribution filed by defendants, Karl Browder, Chicago Tube and Iron Company,
     and Trillium Staffing, d/b/a Trillium Drivers Solutions. The appellate court
     affirmed. 2017 IL App (1st) 153532-U. We affirm.


¶2                                   BACKGROUND

¶3       On November 2, 2013, at about 1:30 a.m., plaintiff, Angela Antonicelli, was a
     passenger in a vehicle traveling eastbound on I-88 near Naperville. Three of the
     eastbound lanes were closed due to construction. Defendant Karl Browder was
     operating a semi tractor and trailer on behalf of defendants Chicago Tube and Iron
     Company and Trillium Staffing, d/b/a Trillium Drivers Solutions (hereinafter the
     Browder defendants), traveling eastbound behind Antonicelli’s vehicle.

¶4        At the time of the occurrence, defendant Daniel Rodriguez was under the
     influence of cocaine. While traveling westbound, Rodriguez made an improper
     U-turn through the median on I-88 and collided with Antonicelli’s vehicle, causing
     it to rotate clockwise. Browder was unable to stop his semi and slammed into the
     passenger side door of Antonicelli’s vehicle. Antonicelli suffered severe permanent
     injuries.

¶5       Rodriguez pled guilty to aggravated driving under the influence of drugs and is
     currently serving a sentence of seven years of imprisonment. Rodriguez
     acknowledged he was at fault but claimed he had no recollection of the accident
     because of severe brain injuries he suffered in the collision.

¶6      Antonicelli brought this cause of action alleging the defendants’ negligence
     caused her extensive personal injuries and seeking damages. Antonicelli entered




                                            -2­
       into a settlement with Rodriguez for $20,000, the limit of his insurance coverage.
       Rodriguez filed a motion for a finding of a good-faith settlement with Antonicelli.
       Rodriguez indicated to the court that the insurance policy limits are his only
       material asset and that settlement was contingent on the underinsured motorist
       insurer’s consent to the settlement and release of subrogation rights.

¶7         The nonsettling Browder defendants then filed a counterclaim for contribution
       against Rodriguez. The counterclaim alleged that Rodriguez’s conduct was
       intentional rather than negligent and that his intentional conduct caused the
       accident and Antonicelli’s injuries.

¶8          After briefing and oral argument, the trial court granted Rodriguez’s petition for
       a finding of good faith and dismissal. Specifically, the court (i) found the monetary
       settlement of the insurance policy limit of $20,000 was made in good faith,
       (ii) dismissed with prejudice Antonicelli’s complaint against Rodriguez,
       (iii) dismissed the nonsettling Browder defendants’ counterclaim for contribution
       as barred by the finding of good faith, and (iv) allowed the nonsettling Browder
       defendants the right to credit $20,000 against any future judgment in Antonicelli’s
       favor.

¶9         The Browder defendants appealed, arguing that Rodriguez acted intentionally
       in causing the accident and that section 2 of the Contribution Act (740 ILCS 100/2
       (2012)) does not permit a finding of a good-faith settlement with an intentional
       tortfeasor. The Browder defendants also contended that the trial court’s finding of
       good faith was erroneous because it failed to consider their rights under section
       2-1117 of the Code of Civil Procedure (Code) (735 ILCS 5/2-1117 (West 2012)),
       limiting liability of minimally responsible defendants.

¶ 10       The appellate court affirmed, holding that the trial court did not abuse its
       discretion by basing its decision solely on the negligence allegations of the
       plaintiff’s complaint. The appellate court also concluded that the trial court did not
       abuse its discretion by failing to consider the rights of the Browder defendants
       under section 2-1117 of the Code. 2017 IL App (1st) 153532-U. This court allowed
       the Browder defendants’ petition for leave to appeal pursuant to Illinois Supreme
       Court Rule 315 (eff. Mar. 15, 2016).




                                                -3­
¶ 11                                       ANALYSIS

¶ 12       In this appeal, the nonsettling Browder defendants argue that the appellate court
       erred in affirming the trial court’s order granting defendant Rodriguez’s petition for
       a finding of a good-faith settlement agreement with Antonicelli under section 2 of
       the Contribution Act (740 ILCS 100/2 (West 2012)). Section 2 of the Contribution
       Act provides:

          “Right of Contribution. (a) Except as otherwise provided in this Act, where 2 or
          more persons are subject to liability in tort arising out of the same injury to
          person or property, or the same wrongful death, there is a right of contribution
          among them, even though judgment has not been entered against any or all of
          them.

               (b) The right of contribution exists only in favor of a tortfeasor who has paid
          more than his pro rata share of the common liability, and his total recovery is
          limited to the amount paid by him in excess of his pro rata share. No tortfeasor
          is liable to make contribution beyond his own pro rata share of the common
          liability.

              (c) When a release or covenant not to sue or not to enforce judgment is
          given in good faith to one or more persons liable in tort arising out of the same
          injury or the same wrongful death, it does not discharge any of the other
          tortfeasors from liability for the injury or wrongful death unless its terms so
          provide but it reduces the recovery on any claim against the others to the extent
          of any amount stated in the release or the covenant, or in the amount of the
          consideration actually paid for it, whichever is greater.

              (d) The tortfeasor who settles with a claimant pursuant to paragraph (c) is
          discharged from all liability for any contribution to any other tortfeasor.

              (e) A tortfeasor who settles with a claimant pursuant to paragraph (c) is not
          entitled to recover contribution from another tortfeasor whose liability is not
          extinguished by the settlement.

              (f) Anyone who, by payment, has discharged in full or in part the liability of
          a tortfeasor and has thereby discharged in full his obligation to the tortfeasor, is
          subrogated to the tortfeasor’s right of contribution. This provision does not




                                               -4­
          affect any right of contribution nor any right of subrogation arising from any
          other relationship.” 740 ILCS 100/2 (West 2012).

¶ 13       This court has recognized that “the Contribution Act seeks to promote two
       important public policies—the encouragement of settlements and the equitable
       apportionment of damages among tortfeasors.” Johnson v. United Airlines, 203 Ill.
2d 121, 135 (2003) (citing Dubina v. Mesirow Realty Development, Inc., 197 Ill. 2d
185, 193-94 (2001), and In re Guardianship of Babb, 162 Ill. 2d 153, 171 (1994)).
       Specifically, the Contribution Act “promotes settlement by providing that a
       defendant who enters a good-faith settlement with the plaintiff is discharged from
       any contribution liability to a nonsettling defendant.” BHI Corp. v. Litgen Concrete
       Cutting & Coring Co., 214 Ill. 2d 356, 365 (2005) (citing Babb, 162 Ill. 2d at 171).
       The Contribution Act also ensures equitable apportionment of damages among
       tortfeasors by creating a right of contribution among defendants and “ ‘by
       providing that the amount that the plaintiff recovers on a claim against any other
       nonsettling tortfeasors will be reduced or set off by the amount stated in the
       settlement agreement.’ ” BHI Corp., 214 Ill. 2d at 365 (quoting Babb, 162 Ill. 2d at
       171, citing 740 ILCS 100/2(b), (c) (West 1992)).

¶ 14       A settling joint tortfeasor who settles in good faith with the injured party is
       discharged from contribution liability and may not recover contribution from a
       nonsettling tortfeasor. 740 ILCS 100/2(d), (e) (West 2012). This court has
       consistently recognized that the only limitation the Contribution Act places on a
       settlement is that the settlement be in “good faith.” 740 ILCS 100/2(c) (West 2012);
       Johnson, 203 Ill. 2d at 128; Dubina, 197 Ill. 2d at 191; Babb, 162 Ill. 2d at 161.

¶ 15        The Browder defendants argue that the trial and appellate courts erred in
       refusing to address the issue of whether an “intentional tortfeasor” can enter into a
       good-faith settlement under section 2 of the Contribution Act. The Browder
       defendants contend that Rodriguez acted intentionally in causing the accident
       because he was intoxicated at the time. According to the Browder defendants, the
       trial court did not have authority under the Contribution Act to make a good-faith
       settlement finding because Rodriguez was an “intentional tortfeasor.”

¶ 16       The Browder defendants cite no authority whatsoever for the proposition that
       an accident caused by an intoxicated driver constitutes a de facto “intentional tort.”
       Indeed, our research has uncovered no case in any federal or state court that has



                                               -5­
       made such a holding. Moreover, the Browder defendants admit that their sole
       purpose for objecting to this settlement is to keep Rodriguez on the jury verdict
       form for an apportionment of joint and several liability under section 2-1117 of the
       Code (735 ILCS 5/2-1117 (West 2012)). We find no legal basis in the Browder
       defendants’ claim that Rodriguez is an intentional tortfeasor, as alleged in their
       counterclaim.

¶ 17       We also reject the Browder defendants’ argument because their counterclaim is
       irrelevant to the determination of good faith in this case. The Browder defendants
       conceded in the trial court that their counterclaim constitutes an independent cause
       of action, a stand-alone claim. If a codefendant brings a third-party action against
       another codefendant under a different theory of liability, the basis for the
       contributor’s liability still rests on his liability to the original plaintiff. As the
       appellate court correctly determined, “because the Browder co-defendants’
       counterclaims alleging intentional conduct are separate and independent causes of
       action, they do not change the nature of Antonicelli’s complaint, which alleged
       only negligent conduct.” 2017 IL App (1st) 153532-U, ¶ 25; see also, Wilson v.
       Tromly, 404 Ill. 307, 309-10 (1949) (“A counterclaim is an independent cause of
       action.”); Health Cost Controls v. Sevilla, 307 Ill. App. 3d 582, 589 (1999) (a
       counterclaim is “an independent cause of action, separate from a complaint”).
       Antonicelli alleged in her amended complaint that Rodriguez and all other
       defendants engaged in negligent conduct, not intentional conduct. The Browder
       defendants’ counterclaim did not change the nature of Antonicelli’s cause of action.

¶ 18        Here, the Browder defendants were subject to liability as alleged joint
       tortfeasors at the time of Antonicelli’s injury. The Contribution Act provides a
       remedy for a joint tortfeasor to seek contribution against fellow joint tortfeasors
       who have not paid their pro rata share of the common liability. 740 ILCS 100/2
       (West 2012). Two or more persons are jointly and severally liable under the
       circumstances “creating primary accountability, directly produc[ing] a single,
       indivisible injury by their concurrent negligence.” Storen v. City of Chicago, 373
Ill. 530, 533 (1940). In essence, “[t]he existence of a single, indivisible injury is
       necessary to establish that multiple defendants are jointly and severally liable.”
       Sakellariadis v. Campbell, 391 Ill. App. 3d 795, 801 (2009). This is true regardless
       of whether the defendants acted in concert or without a common purpose or duty.
       Burke v. 12 Rothschild’s Liquor Mart, Inc., 148 Ill. 2d 429, 438 (1992).




                                               -6­
¶ 19       Whether a person is subject to liability in tort for purposes of the Contribution
       Act is determined at the time of the injury. Doyle v. Rhodes, 101 Ill. 2d 1, 10-11
       (1984). In this case, Antonicelli suffered injuries as a result of a multivehicle
       accident where all of the defendants were drivers or employers of defendant
       drivers. Antonicelli’s indivisible bodily injury is allegedly the result of all
       defendants’ actions even though they did not act in concert. The Browder
       defendants were thus subject to liability in tort at the time of the injury. This is
       precisely the situation where the Contribution Act is applicable to joint tortfeasors.

¶ 20       We conclude that the trial and appellate courts properly disregarded the
       Browder defendants’ counterclaim alleging that Rodriguez behaved intentionally.
       We therefore need not address the Browder defendants’ contention that a trial court
       may not make a finding of good faith in favor of an intentional tortfeasor. We now
       turn to whether the trial court erred in its good-faith settlement determination in this
       case.

¶ 21      The Browder defendants argue that the trial court erred in entering a finding of
       good faith because it failed to consider their rights under section 2-1117 of the
       Code. We find no merit to this argument.

¶ 22      Section 2-1117 of the Code provides:

               “Except as provided in section 2-1118, in actions on account of bodily
          injury or death or physical damage to property, based on negligence or product
          liability based on strict tort liability, all defendants found liable are jointly and
          severally liable for plaintiff’s past and future medically related expenses. Any
          defendant whose fault, as determined by the trier of fact, is less than 25% of the
          total fault attributable to the plaintiff, the defendants sued by the plaintiff, and
          any third party defendant except the plaintiff’s employer, shall be severally
          liable for all other damages. Any defendant whose fault, as determined by the
          trier of fact, is 25% or greater of the total fault attributable to the plaintiff, the
          defendants sued by the plaintiff, and any third party defendants except the
          plaintiff’s employer, shall be jointly and severally liable for all other damages.”
          735 ILCS 5/2-1117 (West 2012).

¶ 23       “[W]hether a settlement satisfies the good-faith requirement as contemplated
       by the Contribution Act is a matter left to the discretion of the trial court based upon




                                                -7­
       the court’s consideration of the totality of the circumstances.” Johnson, 203 Ill. 2d
       at 135. We review a determination of good faith for an abuse of discretion. Dubina,
197 Ill. 2d at 191-92. The burden of proving the absence of good faith is on the
       party challenging the settlement. Johnson, 203 Ill. 2d at 133. There is no “single
       precise formula for determining what constitutes ‘good faith’ within the meaning of
       the Contribution Act that would be applicable in every case.” Johnson, 203 Ill. 2d at
       134. If it is shown, however, that the settlement parties engaged in wrongful
       conduct, collusion, or fraud, a settlement will not be found to be made in good faith.
       Johnson, 203 Ill. 2d at 134. Moreover, a settlement agreement will not satisfy the
       requirement of good faith when it conflicts with the terms of the Contribution Act
       or is inconsistent with the important public policies sought to be promoted by the
       Contribution Act. Johnson, 203 Ill. 2d at 134.

¶ 24       The settling parties have the initial burden of making a preliminary showing of
       good faith under the Contribution Act. Johnson, 203 Ill. 2d at 132. This initial
       burden is met with proof of a legally valid settlement agreement. Johnson, 203 Ill.
2d at 132. The nonsettling defendants must then prove the absence of good faith by
       a preponderance of the evidence. Johnson, 203 Ill. 2d at 133. Again, a finding of
       good faith requires the court to balance two important public policies: (1) to
       encourage settlements and (2) to promote the equitable apportionment of damages
       among tortfeasors. Johnson, 203 Ill. 2d at 133 (citing Dubina, 197 Ill. 2d at 193-94,
       and Babb, 162 Ill. 2d at 171). Nonsettling defendants may offer proof that the
       settling parties engaged in wrongful conduct, collusion, or fraud to establish an
       absence of good faith. Babb, 162 Ill. 2d at 162.

¶ 25       The trial court’s finding that the settlement in this case was made in good faith
       is a matter within that court’s discretion. Babb, 162 Ill. 2d at 162. “Whether a
       settlement was made in good faith is a matter to be determined by the trial court
       after consideration of all of the surrounding circumstances.” Dubina, 197 Ill. 2d at
       191. “This totality-of-the-circumstances approach allows trial courts to give effect
       to the strong public policy favoring the peaceful settlement of claims, and at the
       same time allows trial courts to be on guard for any evidence of unfair dealing,
       collusion, or wrongful conduct by the settling parties.” Dubina, 197 Ill. 2d at
       191.We will reverse the trial court’s finding of good faith only if the trial court
       abused its discretion. Babb, 162 Ill. 2d at 162.




                                               -8­
¶ 26       Here, Rodriguez negotiated a settlement with Antonicelli for $20,000, his
       insurance policy limits, in exchange for a full release of any and all claims against
       him. The Browder defendants did not allege or present any evidence that Rodriguez
       and Antonicelli engaged in any wrongful conduct, collusion, or fraud. The record
       indicates that Rodriguez’s petition for a finding of good faith was fully briefed by
       the parties. At a hearing on the proposed settlement, the trial court considered the
       Browder defendants’ arguments against a finding of good faith, including their
       apportionment of fault argument under section 2-1117. The court also considered
       the problem that Rodriguez’s insurance company would have to pay its attorneys to
       continue in the case, despite having already offered the $20,000 policy limit. In
       granting Rodriguez’s motion for a finding of a good-faith settlement and
       dismissing Rodriguez from the case, the trial court specifically provided that the
       “non-settling Defendants have the right of credit of $20,000 as against any future
       judgment in these proceedings in favor of Plaintiff.” Thus, the court included a
       setoff of the settlement amount in favor of the nonsettling Browder defendants,
       pursuant to section 2(c) of the Contribution Act (740 ILCS 100/2(c) (West 2012)).

¶ 27       We find no merit in the Browder defendants’ argument that the trial court failed
       to consider their rights under section 2-1117 of the Code. This court has held “that a
       separate evidentiary hearing is not required and that a trial court need not decide the
       merits of the tort case or rule on the relative liabilities of the parties before making
       a good-faith determination. [Citations.] A court is capable of ruling on ‘good faith’
       without a precise determination of the overall damages suffered by the plaintiff and
       the settling tortfeasor’s proportionate liability.” Johnson, 203 Ill. 2d at 139. We
       reiterate that the Contribution Act ensures equitable apportionment of damages
       among tortfeasors by creating a right of contribution among defendants and “ ‘by
       providing that the amount that the plaintiff recovers on a claim against any other
       nonsettling tortfeasors will be reduced or set off by the amount stated in the
       settlement agreement.’ ” BHI Corp., 214 Ill. 2d at 365 (quoting Babb, 162 Ill. 2d at
       171, citing 740 ILCS 100/2(b), (c) (West 1992)). The only limitation the
       Contribution Act places on a settlement is that the settlement be in “good faith.”
       740 ILCS 100/2(c) (West 2012); Johnson, 203 Ill. 2d at 128; Dubina, 197 Ill. 2d at
       191; Babb, 162 Ill. 2d at 161.

¶ 28       Nevertheless, the Browder defendants assert that, from a procedural standpoint,
       section 2-1117 of the Code comes into play before the Contribution Act to




                                                -9­
       determine the liability of minimally culpable defendants. Specifically, the Browder
       defendants assert that a trial court must consider “the equitable apportionment of
       damages among tortfeasors in arriving at a good faith finding.” According to the
       Browder defendants:

               “A non-settling defendant, when faced with a Motion for Good Faith
          Finding, should have the opportunity to present evidence to support an
          argument that there is likelihood at trial that a jury will find the non-settling
          defendant to be less than 25% at fault. Assuming that the non-settling
          Defendant meets his burden of proof on this issue by a preponderance of
          evidence, the Court can deny the Motion for Good Faith Finding without
          prejudice. The Plaintiff, if he so chooses, can accept the settlement offer and
          release the settling defendant, or enter into a covenant not to execute a
          judgment. By doing so, the Plaintiff can receive the settlement proceeds before
          trial. Assuming the jury finds in favor of the Plaintiff, the issue of whether the
          settlement was in good faith can be renewed in a post-trial motion at the same
          time that the non-settling defendant can seek a reduction in damages under
          2-1117 if he is found to be less than 25% at fault.”

¶ 29        The Browder defendants rely on Unzicker v. Kraft Food Ingredients Corp., 203
Ill. 2d 64 (2002), to support their argument that a court must consider section
       2-1117 before entering a finding of good faith. In Unzicker, the plaintiffs argued
       that the Contribution Act, providing a plaintiff the right to recover damages from
       any responsible defendant, conflicts with section 2-1117, eliminating a plaintiff’s
       ability to recover the full amount of nonmedical damages from any defendant
       found to be less than 25% responsible for the plaintiff’s injuries. This court
       disagreed, finding that the statutory provisions of the Contribution Act and section
       2-1117 were not in conflict. We explained that “[s]ection 2-1117 comes into play
       before the Contribution Act and is applied to determine liability. Any defendant
       who pays damages in an amount greater than his or her proportionate share of fault
       can then seek contribution under the Contribution Act.” Unzicker, 203 Ill. 2d at 80.

¶ 30        We disagree with the Browder defendants that Unzicker requires a trial court to
       first consider a nonsettling defendant’s rights under section 2-1117 before making a
       finding of good faith under the Contribution Act. Unzicker involved the
       apportionment of fault between defendants after trial and not in the context of a




                                              - 10 ­
       pretrial settlement agreement. Unzicker did not hold that a trial court must consider
       how section 2-1117 affects other codefendants’ liability before entering a finding
       of a good-faith settlement by one defendant.

¶ 31       As aptly noted by the appellate court, “requiring a trial court to make a
       determination as to each defendant’s fault before finding that a settlement
       agreement was entered into in good faith would be impracticable and would defeat
       the purpose of section 2 of the Contribution Act of encouraging compromise and
       settlement in the absence of bad faith, fraud, or collusion.” 2017 IL App (1st)
153532-U, ¶ 31. Indeed, the Browder defendants conceded as much during oral
       argument before this court.

¶ 32       We conclude that the Browder defendants failed to meet their burden in
       showing that the settlement between Rodriguez and Antonicelli was not made in
       good faith. Accordingly, we hold that the trial court did not abuse its discretion
       when it granted Rodriguez’s motion for a good-faith settlement finding under
       section 2 of the Contribution Act. 2017 IL App (1st) 153532-U, ¶ 31.


¶ 33                                      CONCLUSION

¶ 34       We find that the trial court did not abuse its discretion when it found the
       settlement between Rodriguez and Antonicelli satisfied the good-faith settlement
       requirement of the Contribution Act. For these reasons, we affirm the judgment of
       the appellate court upholding the good-faith settlement ruling made by the trial
       court.


¶ 35      Affirmed.


¶ 36      JUSTICE THOMAS, specially concurring:

¶ 37       Courts are often reminded that they are not called upon to legislate. The
       legislature is bound by no such constraints. The time is long overdue for the
       legislature to act. As this case perfectly illustrates, in the nearly 10 years since the
       decision in Ready v. United/Goedecke Services, Inc., 232 Ill. 2d 369 (Ready I),
       courts continue to struggle to reconcile good-faith settlements with the public




                                                - 11 ­
       policy goals of the Contribution Act. This case provides the legislature with another
       opportunity to clarify whether it intended the phrase “the defendants sued by the
       plaintiff” in section 2-1117 of the Code (735 ILCS 5/2-1117 (West 2012)) to
       include settling defendants, such that settling defendants should appear on a verdict
       form for purposes of apportionment of fault between defendants. In Ready I, the
       members of this court took no less than three distinct and contrary positions on this
       question, with no single position garnering a majority. It is time for the legislature
       to step in and answer this question definitively once and for all.


¶ 38       JUSTICE GARMAN, specially concurring:

¶ 39       For the reasons set forth in my dissenting opinion in Ready v. United/Goedecke
       Services, Inc., 232 Ill. 2d 369, 390-407 (2008) (Garman, J., dissenting, joined by
       Karmeier, J.) (Ready I), Ready I was wrongly decided. The Contribution Act seeks
       to promote two public policy goals—the encouragement of settlements and the
       equitable apportionment of damages among tortfeasors. Johnson v. United Airlines,
       203 Ill. 2d 121, 133 (2003). Had Ready I properly held that, under section 2-1117,
       settling defendants are to be included on the verdict form for what would be a
       truthful apportionment of relative fault, both policy goals would be served.
       However, Ready I’s holding favors one policy goal and sacrifices the other. It is of
       no surprise that nonsettling defendants now resort to challenging the finding of
       good faith entered in favor of Rodriguez as a last-ditch effort to ensure that the
       apportionment of fault is equitable.


¶ 40       CHIEF JUSTICE KARMEIER, dissenting:

¶ 41       Unfortunately, because of precedent established by a narrow vote of this court
       in 2008, a pretrial finding of good faith in this context 1 produces significant
       procedural ripples that more broadly impact the fair apportionment of fault under
       section 2-1117 of the Code. In my view, that impact must be considered in
       determining whether, under the totality of these circumstances, a finding of good
       faith should be entered prior to trial and section 2-1117 apportionment.
           1
           A matter of no practical consequence to Rodriguez, but one of convenience for his insurance
       company.




                                                   - 12 ­
¶ 42       As the majority notes, “the Browder defendants admit that their sole purpose
       for objecting to this settlement is to keep Rodriguez on the jury verdict form for an
       apportionment of joint and several liability under section 2-1117 of the Code.”
       Supra ¶ 16. Indeed, because of this court’s erroneous analysis in Ready v.
       United/Goedecke Services, Inc., 232 Ill. 2d 369 (2008) (Ready I), they have no
       other recourse than to challenge the finding of good faith if they are to get
       Rodriguez—obviously the principal actor in the infliction of plaintiff’s
       injuries—on a verdict form for a fair apportionment of liability. Although Ready I
       is clearly the cause of inequity here, given the facts of this case, I would, as one
       appellate justice has advocated under similar circumstances (see Miranda v. Walsh
       Group, Ltd., 2013 IL App (1st) 122674, ¶¶ 20-24 (Delort, J., dissenting)), accord
       greater weight to considerations of the “equitable apportionment of damages” in
       the good-faith balancing equation. Doing so, I would find—accounting for the two
       important public policies the Contribution Act seeks to promote and for the
       plurality’s contorted construction of the plain language of section 2-1117 in
       Ready I—that a good-faith finding was not appropriate in this case when all the
       relevant factors are properly considered. Therefore, I respectfully dissent.

¶ 43       In Ready I, a nonsettling defendant argued that the trial court erred by failing to
       include the settling defendants on the verdict form so that the jury could determine
       their share of fault, if any, for the fatal accident. The appellate court agreed,
       concluding that, under section 2-1117 (735 ILCS 5/2-1117 (West 1998)), a
       nonsettling defendant’s fault should be assessed relative to the fault of all
       defendants, including settling defendants. See Ready v. United/Goedecke Services,
       Inc., 367 Ill. App. 3d 272, 279 (2006). On appeal from that appellate decision, this
       court identified the central issue as “whether settled tortfeasors are ‘defendants
       sued by the plaintiff’ within the meaning of section 2-1117 of the Code.” Ready I,
232 Ill. 2d at 374. The plurality, reversing the judgment of the appellate court,
       determined that settling defendants are not “defendants sued by the plaintiff.” Id. at
       378, 382. In so concluding, the plurality stated: “[W]e disagree with the appellate
       court’s holding that, under section 2-1117, a remaining defendant’s culpability
       must be assessed relative to the culpability of all defendants, including settling
       defendants.” Id. at 383.

¶ 44      I joined in Justice Garman’s dissent. In brief, the dissent pointed out the
       grammatical reality that the phrase “defendants sued by the plaintiff” uses a past




                                               - 13 ­
tense verb, obviously referring to those defendants initially sued by plaintiff,
irrespective of whether they still remain in the action (id. at 390-95 (Garman, J.,
dissenting, joined by Karmeier, J.)), 2 and went on to otherwise address the
construction of the statute (id. at 395-405). In the end, Justice Garman observed
that “[a]llocating fault among the plaintiff and all defendants sued by the plaintiff is
not only required by the plain language of section 2-1117, it is entirely consistent
with the legislative goal of protecting minimally responsible tortfeasors from
excessive liability.” Id. at 405. 3 She found that the result reached by the plurality
was “inimical” (id.) to section 2-1117’s goals for at least three reasons. First, she
observed, “if fault is allocated among a plaintiff and all of the defendants sued, the
plaintiff may be more likely to be made whole because his own degree of fault may
be reduced.” Id. at 406. Second, Justice Garman expressed the concern that the
plurality’s holding might actually discourage settlements:

    “[T]he plurality’s reading invites future plaintiffs to reject reasonable
    settlement offers from minimally responsible defendants with ‘deep pockets’ in
    an effort to keep such defendants in the case until judgment. Under the
    plurality’s reading of section 2-1117, such a minimally responsible defendant
    will not be allowed to present evidence of other defendants’ shares of fault or to
    have the jury apportion fault among all of the parties ‘who might have been
    responsible for the plaintiff’s injuries.’ Unzicker [v. Kraft Food Ingredients
    Corp.], 203 Ill. 2d [64, 79 (2002)]. A defendant who is a mere 1% at fault for an
    injury will be liable for the entire amount of the judgment, less the amount of
    the settlements with more culpable defendants. Although such a result would
    fully compensate the injured plaintiff, it would do so by imposing excessive
    liability on a minimally responsible defendant. Such a result is not consistent
    with the public policy of this state as expressed by the legislature.” Id. at
    406-07.

Third, Justice Garman questioned the practical aspects of the plurality’s holding in
the context of an actual trial, noting that it is not uncommon for one of several

    2
     At page 394 of the opinion Justice Garman offers common examples of usage that anyone can
understand.
    3
     This court, in Unzicker, made clear that the “legislative intent behind section 2-1117 is that
minimally responsible defendants should not have to pay entire damage awards.” Unzicker v. Kraft
Food Ingredients Corp., 203 Ill. 2d 64, 78 (2002).




                                              - 14 ­
       defendants to reach a settlement with the plaintiff during trial or even while the jury
       is deliberating. What happens then? See id. at 407.

¶ 45       In sum, she concluded that “the plain language employed in section 2-1117
       reflects the balance struck by the legislature between the potentially competing
       goals of full compensation to injured plaintiffs and fair imposition of liability upon
       defendants.” Id. And the phrase “defendants sued by the plaintiff” means all the
       defendants who were sued by plaintiff. Id. That was, and is, my view as well.

¶ 46        The case again came before this court—after our remand—in Ready v.
       United/Goedecke Services, Inc., 238 Ill. 2d 582 (2010) (Ready II). In that case, the
       majority determined that the trial court had “erred in preventing the nonsettling
       defendant from presenting evidence in support of its sole proximate cause defense,”
       i.e., evidence that “would have tended to show that the settling defendants’ conduct
       was the sole proximate cause of the accident.” Id. at 591-92. Commensurate with
       that determination, the majority found that the trial court had erred in “refusing to
       give the second paragraph of IPI Civil (2000) No. 12.04.” Id. at 592, 594. That
       paragraph, in an instruction addressing concurrent negligence other than a
       defendant’s—and which advises the jury, in its first paragraph, that “it is not a
       defense that some third person who is not a party to the suit may also have been to
       blame” for plaintiff’s injuries—cautions that the verdict should be for the defendant
       if “the sole proximate cause of injury to the plaintiff was the conduct of some
       person other than the defendant.” Illinois Pattern Jury Instructions, Civil, No. 12.04
       (2000) (hereinafter IPI Civil (2000) No. 12.04). Despite finding error, the majority
       deemed the error harmless. Ready II, 238 Ill. 2d at 592.

¶ 47        Justice Garman filed a special concurrence—in which I joined—reiterating her
       belief that Ready I was wrongly decided: “As I stated in my dissent in Ready I, the
       plain language of section 2-1117 requires that fault must be allocated among all
       defendants, settling and nonsettling alike. This reading of the statute comports with
       and furthers the legislature’s ‘goal of protecting minimally responsible tortfeasors
       from excessive liability.’ Ready, 232 Ill. 2d at 405 (Garman, J., dissenting, joined
       by Karmeier, J.).” Id. at 596 (Garman, J., specially concurring, joined by Karmeier,
       J.). Justice Garman noted that the plurality’s interpretation of section 2-1117 in
       Ready I “rewards settling defendants, no matter the degree of their culpability, and
       punishes nonsettling defendants” “who may have a lesser degree of fault than the




                                               - 15 ­
       settling defendants.” Id. Justice Garman concluded: “As I stated in my dissent in
       Ready I, the plurality’s reading of section 2-1117 upsets the balance struck by the
       legislature between the goals of full compensation for injured plaintiffs and
       imposition of liability on defendants commensurate with their fault. That erroneous
       reading of the statute has had and will continue to have unfortunate consequences
       for both plaintiffs and defendants.” Id. at 597.

¶ 48       As the appellate court observed in Ramirez v. FCL Builders, Inc., 2014 IL App
       (1st) 123663, ¶¶ 186-87 (citing cases), after this court’s decision in Ready I,
       appellate courts and parties have uniformly interpreted Ready I as preventing
       settling defendants from appearing on a verdict form for the apportionment of fault.
       In Denton v. Universal Am-Can, Ltd., 2015 IL App (1st) 132905, the appellate
       court addressed a choice-of-law question that highlighted the significant
       differences in how Illinois and Indiana allocate fault among joint tortfeasors, noting
       that a principal difference is, pursuant to this court’s decision in Ready I, in Illinois
       “tortfeasors who have settled in good faith and who have been dismissed from the
       lawsuit are exempt from section 2-1117 *** and therefore may not be apportioned
       fault by the trier of fact.” Id. ¶ 12. The appellate court, citing directives contained in
       the Illinois Pattern Jury Instructions, stated that a “trier of fact can only consider the
       fault of settling tortfeasors if there is evidence to suggest fault by the settling
       tortfeasors and if plaintiff is allegedly contributorily negligent. Illinois Pattern Jury
       Instructions, Civil, No. B45.03.A (2012) (citing Bofman v. Material Service Corp.,
       125 Ill. App. 3d 1053, 1060 (1984)).” (Emphasis added.) Id. 4

           4
             “If there is no issue of contributory negligence, the Committee recommends against including
       non-parties on the verdict form. Ready, supra at 385 [citation].” Illinois Pattern Jury Instructions,
       Civil, No. B45.03.A, cmt. 1 (rev. June 1, 2012). Though the Committee’s position in that respect is
       dictated by Ready I, it seems self-evident that the fairest and most accurate assessment of
       proportionate fault can only be achieved by including everyone involved in the accident on the
       verdict form. The Committee’s decision to follow appellate authority when contributory negligence
       is also at issue—including everyone, even settling defendants on the verdict form—acknowledges
       the obvious. I would note that including a defendant who has settled on the verdict form would not
       impair the rights of the settling defendant under the Contribution Act, but it would ensure that
       nonsettling defendants’ rights are preserved under section 2-1117. The plurality decision in Ready I
       effectively—and unnecessarily—linked two separate considerations of apportionment and, in so
       doing, impaired the rights of nonsettling litigants to have comprehensive apportionment as
       envisioned by section 2-1117.




                                                      - 16 ­
¶ 49       Due to the inequity that may result from this court’s decision in Ready I—the
       “unfortunate consequences for both plaintiffs and defendants” that Justice Garman
       referenced in Ready II—nonsettling defendants (in this case and Denton, for
       example) have tried to avoid the consequences of Ready I by opposing a
       determination of good faith—in cases where they otherwise might not—and some
       jurists have taken a broader view of what constitutes a “good-faith” settlement.

¶ 50       In Cellini v. Village of Gurnee, 403 Ill. App. 3d 26, 37 (2010), during a hearing
       on a motion for finding of good faith between settling parties, a nonsettling
       defendant argued, unsuccessfully, though with basis, “that in light of our supreme
       court’s decision in Ready v. United/Goedecke Services, Inc., which held that a
       settling tortfeasor was not a ‘defendant’ considered in apportioning fault and would
       not be listed on the verdict form, a nonsettling defendant *** would be ‘left holding
       the bag.’ ”

¶ 51       In Motton v. Petrie, No. 14 C 2895, 2015 WL 1510412 (N.D. Ill. Mar. 30,
       2015), the plaintiff was a passenger in a car driven by her husband. She was
       severely injured when their vehicle struck a tractor-trailer parked on the side of the
       road near an intersection. Plaintiff’s medical expenses alone came to roughly
       $300,000. She settled with her husband’s insurance company for $100,000, the
       alleged policy limit, and proceeded against the truck driver and his employer.
       Those defendants denied liability and filed a third-party complaint against
       plaintiff’s husband, seeking contribution. Plaintiff’s husband responded by filing a
       motion claiming that he was excluded from liability as a matter of law pursuant to
       the Illinois Joint Tortfeasor Contribution Act, which provides that a joint tortfeasor
       who settles in good faith with a plaintiff is immune from contribution liability. The
       court then held an evidentiary hearing, which led to the following uncontroverted
       revelations: (1) the truck driver’s tractor-trailer was parked on the side of the road
       and therefore did not obstruct the path of the vehicle driven by plaintiff’s husband,
       and (2) her husband rear-ended the tractor-trailer while he was looking down at the
       radio. Id. at *1.

¶ 52       The federal court determined “the totality of circumstances does not support a
       finding of good faith.” Id. at *2. In so finding, the court had this to say:

             “Ultimately, the Court is unwilling to hold that the settlement was made in
          good faith because it plausibly conflicts with [the] Contribution Act’s



                                               - 17 ­
          underlying policies. The Act seeks to promote both the encouragement of
          settlements and the equitable apportionment of damages among tortfeasors. See
          In re Babb, 642 N.E.2d 1195, 1207 (Ill.1994). A finding of good faith must
          therefore strike a balance between those policies. Associated Aviation
          Underwriters, Inc. v. Aon Corp., 800 N.E.2d 424, 433 *** (Ill.2003). In that
          respect, a settlement is considered not in good faith if its practical effect is to
          shift a disproportionally large and inequitable portion of the settling
          defendant’s liability to the shoulders of another. Stickler v. American Augers,
          Inc., 757 N.E.2d 573, 578 (Ill.App.Ct.2001). And a finding of good faith here
          would do just that.” Id. at *4.

¶ 53       The court continued, indicating that this court’s opinion in Ready I was a
       significant factor in its analysis:

          “[T]he difference between the settlement and alleged damages ($100,000 vs.
          $1,300,000) compared to [plaintiff’s husband’s] potential fault is striking.
          Thus, while the Court is mindful that alleged damages do not necessarily reflect
          the amount recoverable at trial, it is clear that saddling Defendants with the
          majority of damages in this case would be inequitable. Moreover, a finding of
          good faith at this stage would prevent a jury from being able to apportion any
          fault to [plaintiff’s husband] on the verdict form, which, given the
          developments at the evidentiary hearing, would be patently unjust. See Ready v.
          United/Goedecke Svcs., Inc., 905 N.E.2d 725, 735 (Ill.2008); Miranda v. Walsh
          Grp., Ltd., 997 N.E.2d 895, 901 (Ill.App.2013) (affirming that a ‘settling
          defendant ... should not be named on the jury verdict form for the appropriation
          of fault.’) As such, a finding of good faith would undermine the policies
          underlying the Contribution Act, and therefore [plaintiff’s husband’s] motion is
          denied.” (Emphasis in original.) Id.

¶ 54        As noted at the outset, a similar analysis has been employed in a dissenting
       opinion in our appellate court. See Miranda, 2013 IL App (1st) 122674, ¶¶ 20-24
       (Delort, J., dissenting). In Miranda—as may well be the case here—the settling
       defendant (Geans) was by far the most culpable party, the impaired driver who
       initiated the chain of events that resulted in plaintiff’s injuries, the party who pled
       guilty to a felony. Id. ¶ 21. In Miranda—as here—the plaintiff entered into a




                                               - 18 ­
       settlement with that party for $20,000, the limit of that party’s policy. Id. ¶ 3
       (majority opinion).

¶ 55       In Miranda, on appeal, the nonsettling defendant, Walsh, argued that the circuit
       court abused its discretion by approving the settlement because it failed to consider
       the amount of the settlement in relation to the probability of recovery and Geans’s
       potential legal liability. Walsh argued that the court’s failure to do so contravened
       the purpose of the Contribution Act, i.e., to encourage equitable apportionment of
       damages, because Walsh might be forced to absorb an unfair portion of the
       plaintiff’s damages, far in excess of the $20,000 that Geans paid. Further, Walsh
       argued that it would suffer unjust prejudice if Geans’s settlement was accepted
       because, after the settlement, Geans could not be named on the jury verdict form for
       purposes of apportioning fault. In that respect, citations were supplied to section
       2-1117 of the Code and this court’s decision in Ready I. Id. ¶ 8.

¶ 56       The appellate majority concluded that none of Walsh’s arguments justified
       overturning the circuit court’s ruling. Id. In so holding, the majority cited—as the
       majority does here—many of the analytical components that this court found
       pertinent in Johnson v. United Airlines, 203 Ill. 2d 121 (2003), a decision that
       predates Ready I by five years. Miranda, 2013 IL App (1st) 122674, ¶ 9. The
       appellate majority did not discuss the impact that Ready I has on the trial process in
       general and, in particular, the apportionment of fault at trial.

¶ 57       Neither did Justice Delort specifically reference Ready I in his dissent, but the
       shadow of Ready I is clearly looming in the background of his analysis, as is
       evinced by this observation:

          “[M]oney—like water—always finds an outlet. If Walsh goes to trial by itself,
          the tragic facts could very well persuade the jury to award a large verdict.
          Geans’ drop-in-the-bucket settlement takes her off the stage at the jury trial.
          *** That being the case, the jury is highly unlikely to precisely and properly
          apportion Walsh’s degree of fault vis-à-vis that of the absent Geans.” Id. ¶ 21
          (Delort, J., dissenting).

¶ 58       Given the circumstances—a minimal settlement amount from a highly culpable
       defendant, a nonsettling defendant with minimal fault if any, and a decisional bar
       (Ready I) to including the settling defendant on a verdict form for purposes of




                                               - 19 ­
       apportionment of fault between the two—Justice Delort concluded that “the
       amount of money that the victim would actually receive in hand from Geans is not,
       as she suggests, the predominant factor in the formula. The relative degree of fault
       is just as important, if not more so.” Id. ¶ 23. Quoting from this court’s opinion in
       Johnson, he noted that “ ‘the Contribution Act seeks to promote two important
       public policies—the encouragement of settlements and the equitable
       apportionment of damages among tortfeasors’ ” and “ ‘[w]hen a court decides
       whether a settlement was negotiated in “good faith,” it must strike a balance
       between these two policy considerations.’ ” Id. (quoting Johnson, 203 Ill. 2d at
       133).

¶ 59       Justice Delort noted that one of the applicable factors—the one he obviously
       found predominant given the facts of the case—is whether the amount paid in
       settlement is within a reasonable range of the settlor’s fair share of liability. He
       concluded: “Geans’ $20,000 settlement is so microscopic in comparison to her just
       share of the million-dollar liability that it cannot possibly meet the good-faith test.
       Accordingly, I would find that the trial court abused its discretion and reverse the
       judgment below.” Id. ¶ 24.

¶ 60       The similarities between Miranda and this case are striking—and no doubt
       these circumstances recur with some frequency. We have an irresponsible driver
       with minimal insurance coverage and little or no additional financial resources.
       Though that driver-defendant would appear to bear the lion’s share of fault for the
       accident and plaintiff’s injuries, in this circumstance, the plaintiff, given her severe,
       permanent injuries—injuries that necessitated numerous surgeries—has every
       incentive to get that defendant out of the way and proceed against a defendant who
       may bear considerably less fault but who has deeper pockets. It is in her
       interest—given this court’s decision in Ready I—to be one-on-one with the
       nonsettling defendants at trial. 5 The $20,000 that the insurance company owes on
       behalf of the clearly responsible driver—likely a small fraction of plaintiff’s
       damages—would be available now or later at trial—though, as the majority notes,
       the attorneys for the insurance company, who are obligated to defend Rodriquez,

           5
            I would note, in passing, that the legislature’s inclusion of the phrase “any third party
       defendant who could have been sued by the plaintiff” in the section 2-1117 equation clearly
       indicates that the legislature did not intend for the plaintiff to control who is included in section
       2-1117 apportionment.




                                                      - 20 ­
       would prefer not to waste any more time with this case, a factor the trial court
       considered in its determination of good faith. Supra ¶ 26. However, given the
       reality of Ready I, it matters very much to the Browder defendants whether
       Rodriguez appears on that verdict form, because if they appear alone on the other
       side of the trial ledger from the—at this point—seemingly faultless plaintiff and her
       driver, and if the Browder defendants are unable to convince a jury that
       Rodriguez’s conduct was the sole proximate cause of the accident, the Browder
       defendants, because of the settlement with Rodriguez—and the plurality decision
       in Ready I—will be exposed as the only parties against whom the jury can assess
       fault to compensate the seriously injured plaintiff. 6 What are the possibilities
       there?

¶ 61       Perhaps the Browder defendants will rely upon a sole-proximate-cause defense,
       which would, at least, allow them to address the conduct of Rodriguez. In that
       respect, as the appellate court noted, the Illinois State Police concluded that
       Rodriguez’s improper lane usage and other traffic violations caused the accident.
       Rodriguez acknowledged he was at fault, but he claimed to have no independent
       recollection of the accident because of brain injuries he suffered in the collision.
       Rodriguez pled guilty to a Class 4 felony of aggravated driving under the influence
       of drugs and received a sentence of seven years’ imprisonment. 2017 IL App (1st)
153532-U, ¶ 7. The Traffic Crash Reconstruction Report stated that “Unit #2” (the
       vehicle in which plaintiff was a passenger) sustained “extensive contact damage to
       the front of the vehicle due to contact with Unit #1” (Rodriguez’s vehicle) and only
       “minor contact damage to the passenger side door area due to contact with Unit #3”
       (the Browder vehicle). Nonetheless, there was contact between the vehicle carrying
       plaintiff and the Browder vehicle. If the Browder defendants do not prevail on a
       sole-proximate-cause defense, then the first paragraph of IPI Civil (2000)
       No. 12.04 will advise jurors that “it is not a defense that some third person who is

           6
             In Yoder v. Ferguson, 381 Ill. App. 3d 353, 374, 379 (2008)—a pre-Ready I decision—a party
       argued that the circuit court’s ruling, “exclud[ing] settling defendants from the fault allocation
       forms,” effectively created two different classes of nonsettling defendants: those whose fault is
       measured against the total fault of all tortfeasors and those measured only against nonsettling
       tortfeasors. Irrespective of whether there are constitutional implications in that dichotomy, I do
       believe that the plurality in Ready I created those two classes of defendants—those who are afforded
       the protection of a comprehensive determination of liability pursuant to section 2-1117 and those
       who are not—when no such distinction was ever intended by the legislature.




                                                     - 21 ­
       not a party to the suit may also have been to blame.” The Browder defendants will
       be the lone defendants when it comes time for the jury to assess fault on the verdict
       form—because of Ready I.

¶ 62       As this court acknowledged in Johnson, in determining whether a settlement
       has been made in good faith, a court must strike a balance between two—I repeat
       two—important public policies: the encouragement of settlements and the
       equitable apportionment of damages among tortfeasors. Johnson, 203 Ill. 2d at 133.
       What constitutes “good faith” under the Act is not defined by the statute. Dubina v.
       Mesirow Realty Development, Inc., 197 Ill. 2d 185, 191 (2001). Quoting Johnson,
       the majority acknowledges there is no “ ‘single precise formula for determining
       what constitutes “good faith” within the meaning of the Contribution Act that
       would be applicable in every case.’ ” Supra ¶ 23 (quoting Johnson, 203 Ill. 2d at
       134). The majority focuses only on the absence of wrongful conduct, collusion, or
       fraud (supra ¶ 23); however, in the broadest sense, both Johnson and
       Dubina—again pre-Ready decisions—reaffirmed the principle that a settlement
       agreement which conflicts with the terms of the Contribution Act and/or is not
       consistent with the policies underlying the Contribution Act cannot satisfy the
       good-faith requirement. Johnson, 203 Ill. 2d at 134-35; Dubina, 197 Ill. 2d at 192.
       The ramifications of a settlement on other policy goals the legislature has sought to
       further—such as equitable fault apportionment (a goal of both the Contribution Act
       and section 2-1117)—should be and, I believe, are as important as whether there
       was wrongful conduct or collusion, however we choose to define those terms.

¶ 63       In my view, given the totality of these circumstances and accounting for the
       impact of Ready I, the balance clearly weighs in favor of the second policy goal of
       the good-faith equation—the equitable apportionment of damages—and that
       militates against a finding of good faith at this juncture.

¶ 64       I would note that the Act’s provisions would seem unnecessary to “encourage”
       Rodriguez to settle with the plaintiff. Protection from a contribution claim and
       limitation of his monetary liability were insignificant considerations for him—as he
       had nothing to contribute anyway and he was on his way to prison. Moreover, he
       apparently had no defense to assert. His liability—according to the evidence in the
       record and assertions therein—is evidently a fait accompli as far as these parties are
       concerned. In short, he had no negotiating leverage and little or nothing to lose. His




                                               - 22 ­
       insurance company is obligated to pay the $20,000 now or later. That money is not
       going anywhere. So there is no need to settle that pretrial. And Rodriguez is not
       going anywhere either—physically, figuratively, or legally. He is a
       dead-in-the-water defendant. His presence in this litigation is nominal. For “his”
       part, the real incentive to terminate his participation in this litigation, as the
       majority opinion acknowledges (supra ¶ 26), lies with the attorneys for his
       insurance company, who are required to represent him.

¶ 65       Since the limited amount of money available to the plaintiff via Rodriguez was
       not going anywhere and Rodriguez had no viable defense with which plaintiff had
       to contend, there was no pressing need for her to settle with him either. But, as
       noted, settling with him did one critical thing because of Ready I: it meant that
       Rodriguez would not appear on the verdict form for purposes of comprehensive
       apportionment of fault. That is really all a pretrial settlement, sanctioned by a
       finding of good faith, does under these circumstances.

¶ 66        In Babb, this court recognized that it is appropriate to consider how settlement
       between a plaintiff and a single tortfeasor furthers—or not—“the legislature’s
       intent to encourage settlement of the entire litigation.” (Emphasis in original.) In re
       Guardianship of Babb, 162 Ill. 2d 153, 178-79 (1994). It seems to me that entering
       a good-faith finding in this scenario—a highly culpable settling defendant, with
       little or no resources and no negotiating leverage, and much less culpable
       defendants with more significant resources—makes it more likely (given Ready I)
       that the plaintiff, with the settling defendant out of the apportionment picture, will
       take the less culpable defendants to trial in hopes that the jury verdict will result in
       an award in excess of those defendants’ actual liability. It does not have to be that
       way. It should not be that way. 7 Indeed, there is no “single precise formula for
       determining what constitutes ‘good faith’ within the meaning of the Contribution
       Act that would be applicable in every case.” Johnson, 203 Ill. 2d at 134. In this
       recurring fact pattern, and in light of this court’s holding in Ready I, I would find

           7
             Including the settling defendant on the verdict form solves the problem without contravening
       the aims of the Contribution Act or impairing any of the protections afforded a settling defendant.
       Moreover, if the goal of the legislature, in enacting section 2-1117, was the fair apportionment of
       fault among all the parties involved—and I believe it was—then it is hard to argue that excluding the
       most culpable defendants from jury apportionment somehow furthers that end and is consistent with
       the legislature’s intent.




                                                      - 23 ­
       that a circuit court abuses its discretion in entering a finding of good faith, insofar
       as that finding would remove the settling defendant from a verdict form for
       purposes of apportionment of fault. 8

¶ 67       Surely, we can consider, in the good-faith equation, what a pretrial settlement,
       based upon a finding of good faith, does in the overall apportionment of
       fault—whether it furthers or detracts from fair apportionment of fault among all
       concerned. What basis is there—be it fairness or reason—to argue that a fairer,
       more equitable apportionment of fault can be accomplished with the principal actor
       in the accident absent from the verdict form by which the jury will determine
       percentages of responsibility? The term “good faith” in this context is a phrase that
       the courts define and to which we attach consequences. Here, because of Ready I, it
       has important consequences for a nonsettling defendant, and those consequences
       have a very real potential to distort the jury’s apportionment of liability. I am
       convinced that the holding of Ready I does not reflect the intent of the legislature to
       provide for fair apportionment of liability among tortfeasors or an equitable,
       comprehensive apportionment of fault by the trier of fact. 9 A broader construction


           8
              It is my hope that the error of Ready I will someday be rectified by this court or the legislature.
       Courts are, indeed, not called upon to legislate, but they are empowered to rectify their own errors,
       where possible, so as to provide for a just result. Beyond the unique circumstances that specific
       cases may provide, this court has, where appropriate, determined that the principle of stare decisis
       is, itself, no impediment to correction of analytical error. For example, in People v. Sharpe, 216 Ill.
2d 481, 520-21 (2005), this court did not hesitate to depart from stare decisis and abandon an
       analysis based upon decisions it considered “badly reasoned” and “prejudicial to public interests.”
       See also People v. Boeckman, 238 Ill. 2d 1, 18-31 (2010) (Garman, J., specially concurring, joined
       by Thomas, J.) (arguing that People v. Linder, 127 Ill. 2d 174 (1989), should be overruled—though
       the parties did not request that result—because of Linder’s statutory misinterpretation). The
       plurality decision in Ready I effectively eviscerates the section 2-1117 protection intended by the
       legislature—safeguards for “minimally responsible defendants,” as this court recognized in
       Unzicker. See Unzicker, 203 Ill. 2d at 78. We have here the opportunity, given the facts of this case,
       to interpret two obviously related statutes in such a way as to give effect to the legislature’s intent, as
       this court ascertained it in Unzicker, without undermining the goals of the Contribution Act.
             9
              The legislature tried to make plain, in the Tort Reform Act of 1995, that there should be
       apportionment of fault among all tortfeasors whose fault was a proximate cause of injury regardless
       of whether that person may have settled with the plaintiff (see Pub. Act 89-7 (eff. Mar. 9, 1995)), and
       this court held that provision unconstitutional, along with the rest of the Tort Reform Act, in Best v.
       Taylor Machine Works, 179 Ill. 2d 367 (1997).




                                                        - 24 ­
       of “good faith” in this context—a matter admittedly within our authority—could
       rectify the inequity wrought by Ready I.

¶ 68       In closing, I feel compelled to point out that the majority’s decision in this case
       should cause any motorist—who is unexpectedly confronted with a spin-out
       collision (initiated here by an impaired driver of inadequate means)—concern over
       what their ultimate liability might be under these circumstances. The majority’s
       holding here, in conjunction with Ready I, is not mere abstract discussion.




                                               - 25 ­